Exhibit 10.7

[LETTERHEAD OF RACC]

November 16, 2011

Great Lakes Aviation, Ltd.

1022 Airport Parkway

Cheyenne, WY 82001

Attn: Michael Matthews

 

  Re: Great Lakes Aviation, Ltd. (“Great Lakes”)

Ladies and Gentlemen:

You have advised Raytheon Aircraft Credit Corporation (“RACC”) that Great Lakes
has obtained financing with which to make an agreed payoff to RACC in
satisfaction of its obligations under twenty-five (25) aircraft notes and a
secured senior note and in payment for all of the shares of your common stock
held by RACC (the “Shares”). More specifically, Great Lakes and RACC are parties
to (a) twenty-five (25) separate Amended and Restated Promissory Notes or Second
Amended and Restated Promissory Notes, each of which is dated March 23, 2007, as
amended and in effect on the date hereof (each an “Aircraft Note” and
collectively, the “Aircraft Notes”), which are secured by twenty-five
(25) separate Security Agreements or Amended and Restated Security Agreements,
each of which is dated as of December 31, 2002, as amended, supplemented or
otherwise modified and in effect on the date hereof (each an “Aircraft Security
Agreement” and collectively, the “Aircraft Security Agreements”), (b) a Senior
Note dated March 23, 2007 (the “Senior Note” and, collectively, with the
Aircraft Notes, the “Notes”) that is secured by four (4) Embraer Model EMB-120ER
aircraft under four (4) Aircraft Security Agreements, (the “Embraer Security
Agreements”), and (c) a Security Agreement dated as of December 31, 2002, as
amended and in effect on the date hereof (the “All-Assets Security Agreement”
and, collectively with the Aircraft Security Agreements and the Embraer Security
Agreements, the “Security Agreements”). RACC’s security interests in the related
collateral have been evidenced by the Security Agreements and properly perfected
by various filings and registrations.

You have requested that we provide you with a discounted payoff of the Notes and
transfer the Shares to you and, upon receipt of the payments described below,
that we terminate our security interests under the Security Agreements and
transfer the Shares to Great Lakes. When fully executed and implemented, this
letter will reflect our agreement.

As of the date of this letter, Great Lakes owes RACC aggregate principal amounts
of $30,851,056.27 under the Aircraft Notes and of $6,567,648.99 under the Senior
Note (together with interest and all other amounts with respect to the Notes,
the “Outstanding Indebtedness”). If payment in full is received by RACC on or
before November 17, 2011, RACC is agreeing to accept the following payments in
full satisfaction of the Great Lakes’ obligations under the Notes: for a total
of (a) an amount equal to the prorated payments under the Notes, prorated to the
date that RACC receives the Payoff Amount (as defined below) (which, by way of
example, would be $374,208.35 ($352,498.50 of principal and interest with
respect to the Aircraft Notes and $21,709.85 of interest on the Senior Note) if
RACC receives the Payoff Amount on



--------------------------------------------------------------------------------

November 16, 2011), and (b) a payment of Twenty-Seven Million Dollars
($27,000,000) (collectively, the amounts contained in the forgoing
subparagraphs (a) and (b) are referred to herein as the “Payoff Amount”). RACC
agrees that it will accept the payment, by wire transfer (RACC’s wire
instructions are attached hereto as Exhibit A), of the Payoff Amount without any
penalty or premium or other charge, in full satisfaction of the Outstanding
Indebtedness. In addition to the Payoff Amount, and notwithstanding the
foregoing, Great Lakes agrees to pay all of RACC’s reasonable costs and
expenses, including legal fees and disbursements, for preparing this letter and
the previously executed Second Amendment to Agreement, the administration of the
Notes and Security Agreements, and any filings or other matters involving or
implementing this letter not later than five (5) days after Great Lakes’ initial
receipt of invoices therefor. For the avoidance of doubt, Great Lakes’ failure
to pay any costs or expenses to RACC as provided in the immediately preceding
sentence does not affect, assuming RACC’s receipt of the Payoff Amount, RACC’s
transfer of the Shares to Great Lakes or the release of its security interests
under the Security Agreements or affect the effectiveness of any other provision
of this letter.

Upon its receipt of the Payoff Amount, RACC agrees that it will terminate the
Security Agreements and release all of its security interests under the Security
Agreements. In addition, it will transfer the Shares to Great Lakes.

In consideration of its receipt of the payment in full of the Payoff Amount,
RACC hereby (a) acknowledges and agrees that payment of the Payoff Amount will
constitute payment in full of all of the Outstanding Indebtedness under the
Notes, (b) represents that, other than under or pursuant to the Notes and the
Security Agreements, it has no other credit arrangements with Great Lakes
involving indebtedness for borrowed money, letters of credit issued on the
application of, guaranties by, or interest or liens against, Great Lakes, any of
its affiliates, (c) represents that, other than the Shares, it has no other
options, warrants, convertible stock, preferred stock, common stock, equity
securities or right to acquire any of the foregoing in Great Lakes or any of its
affiliates, and (d) agrees that upon its receipt of the Payoff Amount (i) all
security interests and liens under the Security Agreements that it may have on
any real or personal property of Great Lakes shall thereupon terminate and be of
no further force and effect, (ii) it will terminate all of the Security
Agreements and Great Lakes will have no further liabilities or obligations
thereunder, and (iii) it will execute a stock power substantially in the form
attached hereto as Exhibit B in order to transfer the Shares to Great Lakes. In
addition to the Notes and Security Agreements, Great Lakes is currently leasing
from RACC used Beech 1900D Airliners under separate Operating Leases (the
“Leases”), which Airliners are in the process of being returned to RACC. RACC
has given Great Lakes a Notice of Termination for each Lease. Great Lakes by
signing below confirms and ratifies each of its obligations under the Leases.
For the avoidance of doubt, except for such confirmation and ratification, this
letter does not affect the Leases in any way, all of which shall remain in full
force and effect, subject to the Notices of Termination, as amended and
currently in effect.

Upon our receipt of the Payoff Amount, Great Lakes or its designee (including
any lender of Great Lakes) is authorized to file termination statements with
respect to any liens arising under the Security Agreements on aircraft, engines,
propellers, spare engines, spare propellers, spare parts, or any other assets of
Great Lakes and the related UCC Financing Statement Amendment, in each case
terminating the security interests and liens granted under the Security
Agreements, including, without limitation, UCC Financing Statement Amendment
terminating the UCC Financing Statement identified on Exhibit C hereto. In
addition, as soon as reasonably practicable following receipt of the Payoff
Amount, RACC will deliver to Great Lakes (a) the Notes and the Security
Agreements, each of which shall be appropriately marked to reflect their
satisfaction or termination, as appropriate, and signed and dated by RACC,
(b) the executed stock



--------------------------------------------------------------------------------

power and original stock certificate, and (c) such other termination statements,
releases, or other documents, in form and substance reasonably satisfactory to
Great Lakes and RACC as Great Lakes may reasonably request in connection with
the above-described termination of all security interests and liens granted to
RACC by Great Lakes pursuant to the Security Agreements.

 

Very truly yours, Raytheon Aircraft Credit Corporation By:   /s/ Michael J.
Scheidt Name: Michael J. Scheidt Title: President

 

Acknowledged and Agreed this 16th day of November, 2011. Great Lakes Aviation,
Ltd. By:   /s/ Michael Matthews Name: Michael Matthews Title: Chief Financial
Officer